Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

With respect to independent claim 21, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…causing the interface to display a control element based on the interpretation of the configuration file; 
executing the query in response to detecting an interaction with the control element; 
detecting a state transition with respect to a result of executing the query; 
mapping the state transition to a set of commands;…”, in combination with the other claimed limitations.   

With respect to independent claim 31, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…causing an interface to display a control element based on the interpretation of the configuration file; 
executing the query in response to detecting an interaction with the control element; 
detecting a state transition with respect to a result of executing the query; 
mapping the state transition to a set of commands; …”, in combination with the other claimed limitations.   



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent Application 20110016202 by Ye et. al. (hereafter Ye) discloses a validation framework for validating commands for configuring entities, abstract.   Ye discloses a network entity receives data associated with a command for configuring the network entity (fig. 8 806) and then validates the received data using the validation logic based on a validation configuration file containing at least one rule for implanting validation logic (fig. 8 808).  Performing at least one action responsive to validating the data, see fig. 8 810.  Ye at best appears to disclose interpreting configuration file (validation configuration file) that specifies a query (rule)  ; and executing the set of commands on the database (perform at least one action).  Ye fails to clearly disclose the limitations noted above. 

US Patent Application 20070185935 by Olivieri et. al. (hereafter Olivieri) discloses creation of a configuration file associated with a spread sheet, see figure 4.  Olivieri further 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167